Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Se et al (US 2003/0144646).
	Se teaches a lid (21) for a blood container (bag 9) in Fig. 2, copied herein with some annotations. The whole thing is one unit as claimed (see [0027] filters welded together and glued to lid), with multi-sided filter (16), inlet (15) and vent (24: evacuation port). The lid is planar as claimed, and has a peripheral wall (at 42) to matingly seal the 
	

    PNG
    media_image1.png
    798
    575
    media_image1.png
    Greyscale

	Regarding claim 11 (amended), at least the bottom face of the filter 16 is planar. Otherwise, the “planar” filter signifies only a change in shape – see MPEP 2144.04.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as unpatentable over, Katsuno et al (US 2011/0118648) in view of Se et al (US 2003/0144646).
	Katsuno teaches in figures 1 and 2 (annotated fig. 2 copied herein) a blood collection reservoir having a lid of the one piece structure as claimed. Lid 36 in Fig. 1 

    PNG
    media_image2.png
    614
    664
    media_image2.png
    Greyscale

.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
In response to Applicant’s written request for an interview in the response filed 12/15/21, examiner contacted the attorney of record on 1/4/22 by voice mail, but as of date, no response was received.
Argument about the filter being “one piece” is not a patentable invention as shown. The filter in Katsuno is multi-planar as claimed, whether the “V” shape, or the plated structure (fig. 8) is considered.
Applicant’s claim 4 may be made allowable by having “the multi-planar faces of the filter conjoined at obtuse angles, and having a major conjoint line slopping away from the inlet and towards a side wall” or language to that effect available from the disclosure.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/Primary Examiner, Art Unit 1777